COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Case number:                 01-12-00728-CV

Style:                       In re Santander Consumer USA, Inc., Relator

                             Original Proceeding on Petition for Writ of Mandamus from
                             Bonner v. Santander Consumer USA, Inc., No. 2011-76048 in
                             the 80th District Court of Harris County, Texas.

        Relator Santander Consumer USA, Inc. has filed a petition for writ of mandamus
challenging the denial of its motion to compel arbitration pursuant to the Federal
Arbitration Act [FAA]. Our writ of mandamus will issue only to correct an abuse of
discretion for which there is no adequate remedy by appeal. See Canadian Helicopters
Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding). The Court requests
that relator file supplemental briefing explaining why the petition should not be denied
because section 51.016 of the Texas Civil Practice and Remedies Codes provides for
immediate review of an order denying a motion to compel arbitration under the FAA by
interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.016 (West Supp.
2011). The supplemental briefing is due no later than 5:00 p.m. on Friday, August 17,
2012.

       The Court further requests that the real party in interest respond to relator’s
petition and any supplemental briefing. The response, if any, is due no later than 5:00
p.m. on Thursday, September 6, 2012.

     At the same time it filed the petition, relator filed a motion for emergency stay.
The motion for emergency stay is denied.

       With respect to all filings requested by this order, the Court suspends the
application in this case of the mailbox rule, TEX. R. APP. P. 9.2. See TEX. R. APP. P. 2.

         It is so ORDERED.


Judge’s signature: _______________________________
                     Acting individually

Date:    August 10, 2012